                 Case 18-10864-reg      Doc 207
                                            165     Filed 11/01/18
                                                          10/04/18     Page 1 of 1



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

 IN THE MATTER OF:                                    CASE NO. 18-10864

 VISION INVESTMENT GROUP, INC.                        Chapter 11

            Debtor.

                                             ORDER

                                    November 01, 2018
        At Fort Wayne, Indiana, on _______________________.

        This matter is before the Court on Debtor’s Motion to Assume and Cure Debtor’s Interest

in Real Estate Sublease Regarding 1903 North Main Street, Rushville, IN 46173, TDAK

Development, Inc. (Landlord). Following notice to all creditors and parties in interest, there being

no objection thereto, and the Court being duly advised in the premises, hereby grants the Motion

and it is

        ORDERED, ADJUDGED AND DECREED that the Motion is granted. Debtor’s

assumption of its rights to operate the Subway® restaurant located at 1903 North Main Street,

Rushville, IN 46173 is hereby approved. Debtor is further authorized to cure the pre-petition

arrearage in the amount of $2,948.14 by paying said amount to TDAK Development, Inc.

        SO ORDERED.

                                                 /s/ Robert E. Grant
                                                 Chief Judge, U.S. Bankruptcy Court




32858/000/00814103-2SMB
